Citation Nr: 0024016	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran currently has a psychiatric disorder that is the 
result of his military service.


CONCLUSION OF LAW

An adjustment disorder, with mixed anxiety and depressed 
mood, to include symptoms of PTSD, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991): 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  Upon review of the entire 
record, the Board concludes that the data currently of record 
provide a sufficient basis upon which to address the merits 
of the veteran's claim and that he has been adequately 
assisted in the development of his case.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the case of any veteran who engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

The veteran's service medical and personnel records are not 
available.  However, the veteran's Department of Defense Form 
214 indicates that the veteran served in combat in Korea and 
received the United Nations Service Medal, Occupation Medal 
Japan, the Korean Service Medal with 6 Bronze Stars, and the 
Combat Infantry Badge.  The veteran stated that while in 
Korea he saw heavy combat, and saw may Koreans and Americans 
killed, to include his best friend.  He noted on one occasion 
a child appeared at the trench he was in holding a grenade, 
and although the veteran pleaded with the child to put down 
the grenade, the veteran had to shoot the child.  
Additionally, the veteran reported an incident where the 
North Koreans attacked using civilians as a shield.  The 
veteran and his comrades had to shoot at the civilians.  

A VA examination dated in March 1996, found dysthymic 
disorder with anxiety.  VA outpatient treatment records dated 
in 1997, found tension, apprehension, dysthymia, jumpiness, 
hypervigilance, and a "short fuse."  The veteran was noted 
to experience flashbacks and nightmares regarding his combat 
experiences in Korea.  The diagnosis was PTSD.  Thereafter, a 
VA examination conducted in June 1998, reported nightmares, 
insomnia, preoccupation with Korea, anxiety, restlessness, 
and depressed mood.  The examiner concluded

This . . . Korean War veteran reports 
experiencing nightmares, intrusive 
thoughts from the Korean War and 
hypervigilance.  Apparently those 
symptoms have been with him since his 
discharge from the military. . . . I 
noticed . . . anxiety and fidgeting.  The 
[veteran] regrets some of the acts that 
he had to perform in the line of duty and 
when he is reminded of them his anxiety 
and feelings of remorse [intensify].  In 
this respect I would consider the Korean 
memories as a chronic stressor which 
brings about and sustains an adjustment 
disorder.  Although [the veteran] does 
not provide material to justify a 
complete picture of Post Traumatic Stress 
Disorder per DSM4 requirements, he has 
subjective dysphoria which is linked to 
his war experiences.  

(Emphasis added).  The diagnosis was adjustment disorder with 
mixed anxiety and depressed mood.  

Although the nomenclature used by the 1996, 1997, and 1998 
medical reports is not identical, they essentially portray 
the same symptoms.  The evidence reveals that the veteran has 
a psychiatric disorder attributable to his combat experiences 
in service, notwithstanding that the classification and 
diagnoses attributed to his condition have varied.  
Accordingly, the Board finds that service connection for an 
adjustment disorder, with mixed anxiety and depressed mood, 
to include symptoms of PTSD, is warranted.  


ORDER

Service connection for an adjustment disorder, with mixed 
anxiety and depressed mood, to include symptoms of PTSD, is 
granted.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

